Case 1:18-bk-12585          Doc 51-10 Filed 05/09/19 Entered 05/09/19 19:02:26                 Desc
                                     UST 10 Page 1 of 2
                                        Law Offices Of
                                Christine Boghosian Hill, Ltd.
                                           Telephone: (513) 381-8999
                                           Facsimile: (513) 381-1645

  Hamilton Office                                                      Middletown Office
  3991 Hamilton Middletown Road, Suite T                               1004 North University Blvd.
  Hamilton, Ohio 45011                                                 Middletown, Ohio 45042
  (513) 381-8999                                                       (513) 217-4567


                                                October 24, 2018

  Robert A. Goering, Esq.
  220 West Third Street
  Suite 399
  Cincinnati, OH 45202

                            Re:      In Re: Suzanne Bair
                                     Case No.: 18-12585

  Dear Rob:

         I have been retained by the Trustee to investigate a potential
  fraudulent transfer, under Ohio Revised Code Section 1366 et. seq., and to
  file an adversary complaint, if appropriate, in connection with the above
  matter.

        Specifically, I am looking at the transfer of equity in the property
  located at 1800 Tanglewood Drive, Loveland, Ohio, from the debtor
  Suzanne Bair, to her son, David E. Bair, Jr.

        I understand that the U.S. Trustee’s Office has requested financial
  information from the Debtor and, at our request, and the U.S. Trustee has
  indicated his willingness to share the financials. At this point, however, I
  respectfully request the following documents pertinent to our
  investigation:

          -        Personal Federal and State tax returns for the years 2014,
                   2015 and 2016.

          -        Business Federal and State tax returns for Bair Build Co., LLC
                   fka Bair Properties, LLC, Bair Investment Group, LLC, and
                   Barestone, LLC, for the tax years 2014, 2015, and 2016.

          -        Investments held by the Debtor for the period 1/1/15 through
                   6/1/16 (i.e. including, without limitation, stocks, bonds,
                   pensions, profit sharing plans, IRAs, 401Ks, Mutual Funds,
                   certificates of deposits, etc.)




                                                                                                UST 10
Case 1:18-bk-12585 Doc 51-10 Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                            UST 10 Page 2 of 2
  Robert A. Goering, Esq.
  October 24, 2018
  Page (2)



        -     Bank Statements for the years 2015 and 2016 (checking and
              savings).

        -     Credit card statements for the period 1/1/16 through
              6/1/16.

        -     Documentation concerning other debt obligations, with
              outstanding balances, arising from leases, loans, PMSI,
              installment agreements, and/or personal guarantees, for the
              period 1/1/15 though 6/1/16.

        -     Whole life insurance policies covering the period 1/1/15
              through 6/1/16.

        -     Personal Property/Homeowners insurance policies, with
              Riders, covering the period 1/1/15 through 6/1/16.

        -     Mortgage closing statement in connection with the transfer of
              1800 Tanglewood Drive, Loveland.

        -     Any settlement statement(s)/accounting of outstanding
              balances due on Lease Agreement, and/or security deposit
              reconciliation received from Lavonne Hubers, in connection
              with the transfer of 1800 Tanglewood Drive, Loveland, to
              David E. Bair, Jr.

        Your courtesy in providing the foregoing, within the next 30 days,
  would be greatly appreciated. If the documents are not forthcoming, I
  have been instructed to file a complaint and obtain the documents through
  discovery. I am looking forward to your cooperation and hoping that this
  matter can be resolved amicably.

                                            Very truly yours,

                                             V{Ü|áà|Çx UA [|ÄÄ
                                            Christine B. Hill

  CBH: tk




                                                                         UST 10
